BRYAN SCHRODER
United States Attorney

JACK S. SCHMIDT
Assistant United States Attorney
Federal Building & U.S. Courthouse
709 West 9th Street, Room 937
Post Office Box 21627
Juneau, Alaska 99802
Phone: (907) 796-0400
Fax: (907) 796-0409
Email: jack.schmidt@usdoj.gov

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                      ) No. 1:20-cr-00004-TMB-MMS
                                                 )
                           Plaintiff,            )
                                                 )
            vs.                                  )
                                                 )
  HERMAN JOSEPH BROWN, III,                      )
                                                 )
                           Defendant.            )
                                                 )

            NOTICE TO COURT OF SUPPLEMENT TO PLEA AGREEMENT

       COMES NOW the United States of America through the undersigned Assistant United

States Attorney and provides this Court with notice of an additional agreement which hereby

supplements the plea agreement in this case.

       Because the defendant in this case filed a notice of intent to change plea on or before

October 2, 2020, and has agreed to be sentenced prior to December 31, 2020, the United States

submits that a variance is appropriate based upon the prompt resolution of the defendant’s case

and agreement to be sentenced by video or teleconferencing, pursuant to the Section 15002(b) of




      Case 1:20-cr-00004-TMB-MMS Document 25 Filed 10/02/20 Page 1 of 2
the CARES Act, H.R. 748 (March 27, 2020).

        Based on the sentencing range calculated by the Court, and assuming compliance with

the above deadlines, the United States will recommend a sentence within the new guideline

range after a two level variance.

        The chief judge has found that guilty pleas and sentencings cannot be conducted in

person without seriously jeopardizing public health and safety. The United States submits that

there are specific reasons that the plea and sentencing cannot be further delayed without serious

harm to the interests of justice, to include the fact that an accumulation of open cases in the

District of Alaska would affect the court’s system’s ability to comply with speedy trial rights of

both the United States and defendants in criminal cases.

        All other agreements between the parties are contained in the plea agreement filed in this

case.

        RESPECTFULLY SUBMITTED October 2, 2020, in Juneau, Alaska.

                                                      BRYAN SCHRODER
                                                      United States Attorney

                                                      s/ Jack S. Schmidt
                                                      JACK S. SCHMIDT
                                                      Assistant United States Attorney
                                                      United States of America



CERTIFICATE OF SERVICE
I hereby certify that on October 2, 2020,
a true and correct copy of the foregoing was
 served electronically on the following:

Counsel of Record

s/ Jack S. Schmidt
Office of the U.S. Attorney

U.S. v. Brown, III
1:20-cr-00004-TMB-MMS
                                      2
        Case 1:20-cr-00004-TMB-MMS Document 25 Filed 10/02/20 Page 2 of 2
